Wells, J.
The St. of 1869, <?. 438, was not intended to relieve the Superior Court of the responsibility of deciding upon all questions incident to the trial of issues in that court. Questions sometimes arise, early in the progress of a trial, or at its opening, upon which the whole right of recovery may depend; or which may render a proposed defence ineffectual. In such cases, if it appear to the presiding judge to be probable that the decision of those questions would terminate the controversy, and save the court and the parties from the necessity of a further trial of the facts, the statute enables him, in the exercise of his discretion, with the consent of the parties, to present such questions to the Supreme Judicial Court, by report before verdict. But it could not have been the intention of the Legislature to authorize the Superior Court to send up, by preliminary report, mere questions of the competency of evidence, or other questions arising in the progress of a trial, which could in no event lead to a final result, and which might become wholly unimportant if the cause were conducted to some point at which it would become capable of final disposition.
Unless a case is in such position that our decision of the questions raised may, in one alternative at least, dispose of the controversy for the purposes of that suit, we have been accustomed to decline to hear it, and to discharge the report. Murphy v. *487Boston, Clinton Fitchburg Railroad Co. 110 Mass. 465. Any other interpretation of the statute would tend to transform this court into an advisory board for the direction of the business of the court below.
The questions presented upon this report relate merely to the admissibility of evidence. They are incident to the ordinary conduct of a trial, involving no final result. Report discharged.